Exhibit 10.2

 

MILLENDO THERAPEUTICS, INC.

 

2019 EMPLOYEE STOCK PURCHASE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 29, 2019
APPROVED BY THE STOCKHOLDERS: JUNE 11, 2019

 

1.                                      GENERAL; PURPOSE.

 

(a)                                 The Plan provides a means by which Eligible
Employees of the Company and certain designated Related Corporations may be
given an opportunity to purchase shares of Common Stock.  The Plan permits the
Company to grant a series of Purchase Rights to Eligible Employees under an
Employee Stock Purchase Plan.  In addition, the Plan permits the Company to
grant a series of Purchase Rights to Eligible Employees that do not meet the
requirements of an Employee Stock Purchase Plan.

 

(b)                                 The Plan includes two components: a 423
Component and a Non-423 Component.  The Company intends (but makes no
undertaking or representation to maintain) the 423 Component to qualify as an
Employee Stock Purchase Plan.  The provisions of the 423 Component, accordingly,
will be construed in a manner that is consistent with the requirements of
Section 423 of the Code.  Except as otherwise provided in the Plan or determined
by the Board, the Non-423 Component will operate and be administered in the same
manner as the 423 Component.

 

(c)                                  The Company, by means of the Plan, seeks to
retain the services of such Employees, to secure and retain the services of new
Employees and to provide incentives for such persons to exert maximum efforts
for the success of the Company and its Related Corporations.

 

2.                                      ADMINISTRATION.

 

(a)                                 The Board or the Committee will administer
the Plan.  References herein to the Board shall be deemed to refer to the
Committee except where context dictates otherwise.

 

(b)                                 The Board will have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

(i)                                    To determine how and when Purchase Rights
will be granted and the provisions of each Offering (which need not be
identical).

 

(ii)                                To designate from time to time (A) which
Related Corporations of the Company will be eligible to participate in the Plan,
(B) whether such Related Corporations will participate in the 423 Component or
the Non-423 Component, and (C) to the extent that the Company makes separate
Offerings under the 423 Component, in which Offering the Related Corporations in
the 423 Component will participate.

 

(iii)                            To construe and interpret the Plan and Purchase
Rights, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
deems necessary or expedient to make the Plan fully effective.

 

(iv)                             To settle all controversies regarding the Plan
and Purchase Rights granted under the Plan.

 

1

--------------------------------------------------------------------------------



 

(v)                                 To suspend or terminate the Plan at any time
as provided in Section 12.

 

(vi)                             To amend the Plan at any time as provided in
Section 12.

 

(vii)                         Generally, to exercise such powers and to perform
such acts as it deems necessary or expedient to promote the best interests of
the Company and its Related Corporations and to carry out the intent that the
Plan be treated as an Employee Stock Purchase Plan with respect to the 423
Component.

 

(viii)                     To adopt such procedures and sub-plans as are
necessary or appropriate to permit participation in the Plan by Employees who
are foreign nationals or employed outside the United States.  Without limiting
the generality of, and consistent with, the foregoing, the Board specifically is
authorized to adopt rules, procedures, and sub-plans regarding, without
limitation, eligibility to participate in the Plan, the definition of eligible
“earnings,” handling and making of Contributions, establishment of bank or trust
accounts to hold Contributions, payment of interest, conversion of local
currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of share
issuances, any of which may vary according to applicable requirements, and
which, if applicable to a Related Corporation designated for participation in
the Non-423 Component, do not have to comply with the requirements of
Section 423 of the Code.

 

(c)                                  If administration is conducted by the
Committee, the Committee will have, in connection with the administration of the
Plan, the powers of the Board, including the power to delegate to a subcommittee
any of the administrative powers the Committee is authorized to exercise (and
references to the Board in this Plan and in any applicable Offering Document
will thereafter be to the Committee or subcommittee, as applicable, except where
context dictates otherwise), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time.  The Board retains the authority to concurrently administer the Plan with
the Committee.  The Board will have the final power to determine all questions
of policy and expediency that may arise in the administration of the Plan.

 

(d)                                 All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 

3.                                      SHARES OF COMMON STOCK SUBJECT TO THE
PLAN.

 

(a)                                 Subject to the provisions of
Section 11(a) relating to Capitalization Adjustments, the maximum number of
shares of Common Stock that may be issued under the Plan will not exceed 133,580
shares of Common Stock, plus the number of shares of Common Stock that are
automatically added on January 1st of each year for a period of up to ten years,
commencing on the first January 1 following the Effective Date and ending on
(and including) January 1, 2029, in an amount equal to the lesser of (i) 1% of
the total number of shares of Common Stock outstanding on December 31st of the
preceding calendar year, and (ii) 133,580 shares of Common Stock. 
Notwithstanding the foregoing, the Board may act prior to the first day of any
calendar year to provide that there will be no January 1st increase in the share
reserve for such calendar year or that the increase in the share reserve for
such calendar year will be a lesser number of shares of Common Stock than would
otherwise occur pursuant to the preceding sentence.  For the avoidance of doubt,
up to the maximum number of shares of Common Stock reserved under this
Section 3(a) may be used to satisfy purchases of Common Stock under the 423
Component and any remaining portion of such maximum number of shares may be used
to satisfy purchases of Common Stock under the Non-423 Component.

 

2

--------------------------------------------------------------------------------



 

(b)                                 If any Purchase Right granted under the Plan
terminates without having been exercised in full, the shares of Common Stock not
purchased under such Purchase Right will again become available for issuance
under the Plan.

 

(c)                                  The stock purchasable under the Plan will
be shares of authorized but unissued or reacquired Common Stock, including
shares repurchased by the Company on the open market.

 

4.                                      GRANT OF PURCHASE RIGHTS; OFFERING.

 

(a)                                 The Board may from time to time grant or
provide for the grant of Purchase Rights to Eligible Employees under an Offering
(consisting of one or more Purchase Periods) on an Offering Date or Offering
Dates selected by the Board.  Each Offering will be in such form and will
contain such terms and conditions as the Board will deem appropriate, and, with
respect to the 423 Component, will comply with the requirement of
Section 423(b)(5) of the Code that all Employees granted Purchase Rights will
have the same rights and privileges.  The terms and conditions of an Offering
shall be incorporated by reference into the Plan and treated as part of the
Plan.  The provisions of separate Offerings need not be identical, but each
Offering will include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering will be effective, which period will not exceed 27
months beginning with the Offering Date, and the substance of the provisions
contained in Sections 5 through 8, inclusive.

 

(b)                                 If a Participant has more than one Purchase
Right outstanding under the Plan, unless he or she otherwise indicates in forms
delivered to the Company: (i) each form will apply to all of his or her Purchase
Rights under the Plan, and (ii) a Purchase Right with a lower exercise price (or
an earlier-granted Purchase Right, if different Purchase Rights have identical
exercise prices) will be exercised to the fullest possible extent before a
Purchase Right with a higher exercise price (or a later-granted Purchase Right
if different Purchase Rights have identical exercise prices) will be exercised.

 

(c)                                  The Board will have the discretion to
structure an Offering so that if the Fair Market Value of a share of Common
Stock on the first Trading Day of a new Purchase Period within that Offering is
less than or equal to the Fair Market Value of a share of Common Stock on the
Offering Date for that Offering, then (i) that Offering will terminate
immediately as of that first Trading Day, and (ii) the Participants in such
terminated Offering will be automatically enrolled in a new Offering beginning
on the first Trading Day of such new Purchase Period.

 

5.                                      ELIGIBILITY.

 

(a)                                 Purchase Rights may be granted only to
Employees of the Company or, as the Board may designate in accordance with
Section 2(b), to Employees of a Related Corporation.  Except as provided in
Section 5(b) or as required by Applicable Law, an Employee will not be eligible
to be granted Purchase Rights unless, on the Offering Date, the Employee has
been in the employ of the Company or the Related Corporation, as the case may
be, for such continuous period preceding such Offering Date as the Board may
require, but in no event will the required period of continuous employment be
equal to or greater than two years.  In addition, the Board may provide that no
Employee will be eligible to be granted Purchase Rights under the Plan unless,
on the Offering Date, such Employee’s customary employment with the Company or
the Related Corporation is more than 20 hours per week and more than five months
per calendar year or such other criteria as the Board may determine consistent
with Section 423 of the Code with respect to the 423 Component.

 

(b)                                 The Board may provide that each person who,
during the course of an Offering, first becomes an Eligible Employee will, on a
date or dates specified in the Offering which coincides with the

 

3

--------------------------------------------------------------------------------



 

day on which such person becomes an Eligible Employee or which occurs
thereafter, receive a Purchase Right under that Offering, which Purchase Right
will thereafter be deemed to be a part of that Offering.  Such Purchase Right
will have the same characteristics as any Purchase Rights originally granted
under that Offering, as described herein, except that:

 

(i)                                    the date on which such Purchase Right is
granted will be the “Offering Date” of such Purchase Right for all purposes,
including determination of the exercise price of such Purchase Right;

 

(ii)                                the period of the Offering with respect to
such Purchase Right will begin on its Offering Date and end coincident with the
end of such Offering; and

 

(iii)                            the Board may provide that if such person first
becomes an Eligible Employee within a specified period of time before the end of
the Offering, he or she will not receive any Purchase Right under that Offering.

 

(c)                                  No Employee will be eligible for the grant
of any Purchase Rights if, immediately after any such Purchase Rights are
granted, such Employee owns stock possessing five percent or more of the total
combined voting power or value of all classes of stock of the Company or of any
Related Corporation.  For purposes of this Section 5(c), the rules of
Section 424(d) of the Code will apply in determining the stock ownership of any
Employee, and stock which such Employee may purchase under all outstanding
Purchase Rights and options will be treated as stock owned by such Employee.

 

(d)                                 As specified by Section 423(b)(8) of the
Code, an Eligible Employee may be granted Purchase Rights only if such Purchase
Rights, together with any other rights granted under all Employee Stock Purchase
Plans of the Company and any Related Corporations, do not permit such Eligible
Employee’s rights to purchase stock of the Company or any Related Corporation to
accrue at a rate which, when aggregated, exceeds U.S. $25,000 of Fair Market
Value of such stock (determined at the time such rights are granted, and which,
with respect to the Plan, will be determined as of their respective Offering
Dates) for each calendar year in which such rights are outstanding at any time.

 

(e)                                  Officers of the Company and any designated
Related Corporation, if they are otherwise Eligible Employees, will be eligible
to participate in Offerings under the Plan.  Notwithstanding the foregoing, the
Board may provide in an Offering that Employees who are highly compensated
Employees within the meaning of Section 423(b)(4)(D) of the Code will not be
eligible to participate.

 

(f)                                   Notwithstanding anything in this Section 5
to the contrary, in the case of an Offering under the Non-423 Component, an
Eligible Employee (or group of Eligible Employees) may be excluded from
participation in the Plan or an Offering if the Board has determined, in its
sole discretion, that participation of such Eligible Employee(s) is not
advisable or practical for any reason.

 

6.                                      PURCHASE RIGHTS; PURCHASE PRICE.

 

(a)                                 On each Offering Date, each Eligible
Employee, pursuant to an Offering made under the Plan, will be granted a
Purchase Right to purchase up to that number of shares of Common Stock
purchasable either with a percentage or with a maximum dollar amount, as
designated by the Board, but in either case not exceeding 15% of such Employee’s
earnings (as defined by the Board in each Offering) during the period that
begins on the Offering Date (or such later date as the Board determines for a
particular Offering) and ends on the date stated in the Offering, which date
will be no later than the end of the Offering.

 

4

--------------------------------------------------------------------------------



 

(b)                                 The Board will establish one or more
Purchase Dates during an Offering on which Purchase Rights granted for that
Offering will be exercised and shares of Common Stock will be purchased in
accordance with such Offering.

 

(c)                                  In connection with each Offering made under
the Plan, the Board may specify (i) a maximum number of shares of Common Stock
that may be purchased by any Participant on any Purchase Date during such
Offering, (ii) a maximum aggregate number of shares of Common Stock that may be
purchased by all Participants pursuant to such Offering and/or (iii) a maximum
aggregate number of shares of Common Stock that may be purchased by all
Participants on any Purchase Date under the Offering.  If the aggregate purchase
of shares of Common Stock issuable upon exercise of Purchase Rights granted
under the Offering would exceed any such maximum aggregate number, then, in the
absence of any Board action otherwise, a pro rata (based on each Participant’s
accumulated Contributions) allocation of the shares of Common Stock available
will be made in as nearly a uniform manner as will be practicable and equitable.

 

(d)                                 The purchase price of shares of Common Stock
acquired pursuant to Purchase Rights will be not less than the lesser of:

 

(i)                                    an amount equal to 85% of the Fair Market
Value of the shares of Common Stock on the Offering Date; or

 

(ii)                                an amount equal to 85% of the Fair Market
Value of the shares of Common Stock on the applicable Purchase Date.

 

7.                                      PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)                                 An Eligible Employee may elect to
participate in an Offering and authorize payroll deductions as the means of
making Contributions by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form provided by the Company. The
enrollment form will specify the amount of Contributions not to exceed the
maximum amount specified by the Board. Each Participant’s Contributions will be
credited to a bookkeeping account for such Participant under the Plan and will
be deposited with the general funds of the Company except where Applicable Law
requires that Contributions be deposited with a third party. If permitted in the
Offering, a Participant may begin such Contributions with the first practicable
payroll occurring on or after the Offering Date (or, in the case of a payroll
date that occurs after the end of the prior Offering but before the Offering
Date of the next new Offering, Contributions from such payroll will be included
in the new Offering).  If permitted in the Offering, a Participant may
thereafter reduce (including to zero) or increase his or her Contributions.  If
specifically provided in the Offering, in addition to or instead of making
Contributions by payroll deductions, a Participant may make Contributions
through the payment by cash or check prior to a Purchase Date.

 

(b)                                 During an Offering, a Participant may cease
making Contributions and withdraw from the Offering by delivering to the Company
a withdrawal form provided by the Company.  The Company may impose a deadline
before a Purchase Date for withdrawing.  Upon such withdrawal, such
Participant’s Purchase Right in that Offering will immediately terminate and the
Company will distribute as soon as practicable to such Participant all of his or
her accumulated but unused Contributions and such Participant’s Purchase Right
in that Offering shall thereupon terminate.  A Participant’s withdrawal from
that Offering will have no effect upon his or her eligibility to participate in
any other Offerings under the Plan, but such Participant will be required to
deliver a new enrollment form to participate in subsequent Offerings.

 

5

--------------------------------------------------------------------------------



 

(c)                                  Unless otherwise required by Applicable
Law, Purchase Rights granted pursuant to any Offering under the Plan will
terminate immediately if the Participant either (i) is no longer an Employee for
any reason or for no reason (subject to any post-employment participation period
required by law) or (ii) is otherwise no longer eligible to participate. The
Company will distribute to such individual as soon as practicable all of his or
her accumulated but unused Contributions.

 

(d)                                 Unless otherwise determined by the Board, a
Participant whose employment transfers or whose employment terminates with an
immediate rehire (with no break in service) by or between the Company and a
Related Corporation that has been designated for participation in the Plan will
not be treated as having terminated employment for purposes of participating in
the Plan or an Offering; however, if a Participant transfers from an Offering
under the 423 Component to an Offering under the Non-423 Component, the exercise
of the Participant’s Purchase Right will be qualified under the 423 Component
only to the extent such exercise complies with Section 423 of the Code.  If a
Participant transfers from an Offering under the Non-423 Component to an
Offering under the 423 Component, the exercise of the Purchase Right will remain
non-qualified under the Non-423 Component.  The Board may establish different
and additional rules governing transfers between separate Offerings within the
423 Component and between Offerings under the 423 Component and Offerings under
the Non-423 Component.

 

(e)                                  During a Participant’s lifetime, Purchase
Rights will be exercisable only by such Participant.  Purchase Rights are not
transferable by a Participant, except by will, by the laws of descent and
distribution, or, if permitted by the Company, by a beneficiary designation as
described in Section 10.

 

(f)                                   Unless otherwise specified in the Offering
or required by Applicable Law, the Company will have no obligation to pay
interest on Contributions.

 

8.                                      EXERCISE OF PURCHASE RIGHTS.

 

(a)                                 On each Purchase Date, each Participant’s
accumulated Contributions will be applied to the purchase of shares of Common
Stock, up to the maximum number of shares of Common Stock permitted by the Plan
and the applicable Offering, at the purchase price specified in the Offering. 
No fractional shares will be issued unless specifically provided for in the
Offering.

 

(b)                                 Unless otherwise provided in the Offering,
if any amount of accumulated Contributions remains in a Participant’s account
after the purchase of shares of Common Stock and such remaining amount is less
than the amount required to purchase one share of Common Stock on the final
Purchase Date of an Offering, then such remaining amount will be held in such
Participant’s account for the purchase of shares of Common Stock under the next
Offering under the Plan, unless such Participant withdraws from or is not
eligible to participate in such next Offering, in which case such amount will be
distributed to such Participant after the final Purchase Date without interest
(unless the payment of interest is otherwise required by Applicable Law).  If
the amount of Contributions remaining in a Participant’s account after the
purchase of shares of Common Stock is at least equal to the amount required to
purchase one (1) whole share of Common Stock on the final Purchase Date of an
Offering, then such remaining amount will be distributed in full to such
Participant after the final Purchase Date of such Offering without interest
(unless the payment of interest is otherwise required by Applicable Law).

 

(c)                                  No Purchase Rights may be exercised to any
extent unless the shares of Common Stock to be issued upon such exercise under
the Plan are covered by an effective registration statement pursuant to the
Securities Act and the Plan is in material compliance with all applicable U.S.
federal and state, foreign and other securities, exchange control and other laws
applicable to the Plan.  If on a Purchase Date the shares of Common Stock are
not so registered or the Plan is not in such compliance, no Purchase

 

6

--------------------------------------------------------------------------------



 

Rights will be exercised on such Purchase Date, and the Purchase Date will be
delayed until the shares of Common Stock are subject to such an effective
registration statement and the Plan is in material compliance, except that the
Purchase Date will in no event be more than 6 months from the Offering Date. 
If, on the Purchase Date, as delayed to the maximum extent permissible, the
shares of Common Stock are not registered and the Plan is not in material
compliance with all Applicable Laws, as determined by the Company in its sole
discretion, no Purchase Rights will be exercised and all accumulated but unused
Contributions will be distributed as soon as practicable to the Participants
without interest (unless the payment of interest is otherwise required by
Applicable Law).

 

9.                                      COVENANTS OF THE COMPANY.

 

The Company will seek to obtain from each U.S. federal or state, foreign or
other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Purchase Rights and issue and sell shares
of Common Stock thereunder unless the Company determines, in its sole
discretion, that doing so would cause the Company to incur costs that are
unreasonable.  If, after commercially reasonable efforts, the Company is unable
to obtain the authority that counsel for the Company deems necessary for the
grant of Purchase Rights or the lawful issuance and sale of Common Stock under
the Plan, and at a commercially reasonable cost, the Company will be relieved
from any liability for failure to grant Purchase Rights and/or to issue and sell
Common Stock upon exercise of such Purchase Rights.

 

10.                               DESIGNATION OF BENEFICIARY.

 

(a)                                 The Company may, but is not obligated to,
permit a Participant to submit a form designating a beneficiary who will receive
any shares of Common Stock and/or Contributions from the Participant’s account
under the Plan if the Participant dies before such shares and/or Contributions
are delivered to the Participant.  The Company may, but is not obligated to,
permit the Participant to change such designation of beneficiary. Any such
designation and/or change must be on a form approved by the Company.

 

(b)                                 If a Participant dies, and in the absence of
a valid beneficiary designation, the Company will deliver any shares of Common
Stock and/or Contributions to the executor or administrator of the estate of the
Participant.  If no executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of Common Stock and/or Contributions without interest (unless the payment
of interest is otherwise required by Applicable Law), to the Participant’s
spouse, dependents or relatives, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

 

11.                               ADJUSTMENTS UPON CHANGES IN COMMON STOCK;
CORPORATE TRANSACTIONS.

 

(a)                                 In the event of a Capitalization Adjustment,
the Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities by which the share reserve
is to increase automatically each year pursuant to Section 3(a), (iii) the
class(es) and number of securities subject to, and the purchase price applicable
to outstanding Offerings and Purchase Rights, and (iv) the class(es) and number
of securities that are the subject of the purchase limits under each ongoing
Offering.  The Board will make these adjustments, and its determination will be
final, binding and conclusive.

 

(b)                                 In the event of a Corporate Transaction,
then: (i) any surviving corporation or acquiring corporation (or the surviving
or acquiring corporation’s parent company) may assume or continue outstanding
Purchase Rights or may substitute similar rights (including a right to acquire
the same

 

7

--------------------------------------------------------------------------------



 

consideration paid to the stockholders in the Corporate Transaction) for
outstanding Purchase Rights, or (ii) if any surviving or acquiring corporation
(or its parent company) does not assume or continue such Purchase Rights or does
not substitute similar rights for such Purchase Rights, then the Participants’
accumulated Contributions will be used to purchase shares of Common Stock within
ten business days prior to the Corporate Transaction under the outstanding
Purchase Rights, and the Purchase Rights will terminate immediately after such
purchase.

 

12.                               AMENDMENT, TERMINATION OR SUSPENSION OF THE
PLAN.

 

(a)                                 The Board may amend the Plan at any time in
any respect the Board deems necessary or advisable.  However, except as provided
in Section 11(a) relating to Capitalization Adjustments, stockholder approval
will be required for any amendment of the Plan for which stockholder approval is
required by Applicable Law.

 

(b)                                 The Board may suspend or terminate the Plan
at any time.  No Purchase Rights may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(c)                                  Any benefits, privileges, entitlements and
obligations under any outstanding Purchase Rights granted before an amendment,
suspension or termination of the Plan will not be materially impaired by any
such amendment, suspension or termination except (i) with the consent of the
person to whom such Purchase Rights were granted, (ii) as necessary to comply
with any laws, listing requirements, or governmental regulations (including,
without limitation, the provisions of Section 423 of the Code and the
regulations and other interpretive guidance issued thereunder relating to
Employee Stock Purchase Plans) including without limitation any such regulations
or other guidance that may be issued or amended after the date the Plan is
adopted by the Board, or (iii) as necessary to obtain or maintain favorable tax,
listing, or regulatory treatment.  To be clear, the Board may amend outstanding
Purchase Rights without a Participant’s consent if such amendment is necessary
to ensure that the Purchase Right and/or the Plan complies with the requirements
of Section 423 of the Code with respect to the 423 Component or with respect to
other Applicable Laws.

 

Notwithstanding anything in the Plan or any Offering Document to the contrary,
the Board will be entitled to: (i) establish the exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars; (ii) permit
Contributions in excess of the amount designated by a Participant in order to
adjust for mistakes in the Company’s processing of properly completed
Contribution elections; (iii) establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with amounts withheld from the Participant’s Contributions;
(iv) amend any outstanding Purchase Rights or clarify any ambiguities regarding
the terms of any Offering to enable the Purchase Rights to qualify under and/or
comply with Section 423 of the Code with respect to the 423 Component; and
(v) establish other limitations or procedures as the Board determines in its
sole discretion advisable that are consistent with the Plan.  The actions of the
Board pursuant to this paragraph will not be considered to alter or impair any
Purchase Rights granted under an Offering as they are part of the initial terms
of each Offering and the Purchase Rights granted under each Offering.

 

13.          TAX QUALIFICATION; TAX WITHHOLDING.

 

(a)           Although the Company may endeavor to (i) qualify a Purchase Right
for special tax treatment under the laws of the United States or jurisdictions
outside of the United States or (ii) avoid adverse tax treatment, the Company
makes no representation to that effect and expressly disavows any covenant to
maintain special or to avoid unfavorable tax treatment, notwithstanding anything
to the

 

8

--------------------------------------------------------------------------------



 

contrary in this Plan.  The Company will be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants.

 

(b)                                 Each Participant will make arrangements,
satisfactory to the Company and any applicable Related Corporation, to enable
the Company or the Related Corporation to fulfill any withholding obligation for
Tax-Related Items.  Without limitation to the foregoing, the amount necessary to
satisfy such withholding obligation may be withheld (i) from the Participant’s
salary or any other cash payment due to the Participant from the Company or a
Related Corporation or (ii) from the proceeds of the sale of shares of Common
Stock acquired under the Plan.

 

14.                               EFFECTIVE DATE OF PLAN.

 

The Plan will become effective upon the Effective Date.  No Purchase Rights will
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval must be within 12 months before or after the date
the Plan is adopted (or if required under Section 12(a) above, materially
amended) by the Board.

 

15.                               MISCELLANEOUS PROVISIONS.

 

(a)                                 Proceeds from the sale of shares of Common
Stock pursuant to Purchase Rights will constitute general funds of the Company.

 

(b)                                 A Participant will not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, shares of
Common Stock subject to Purchase Rights unless and until the Participant’s
shares of Common Stock acquired upon exercise of Purchase Rights are recorded in
the books of the Company (or its transfer agent).

 

(c)                                  The Plan and Offering do not constitute an
employment contract.  Nothing in the Plan or in the Offering will in any way
alter the at will nature of a Participant’s employment or be deemed to create in
any way whatsoever any obligation on the part of any Participant to continue in
the employ of the Company or a Related Corporation, or on the part of the
Company or a Related Corporation to continue the employment of a Participant.

 

(d)                                 The provisions of the Plan will be governed
by the laws of the State of California without resort to that state’s conflict
of laws rules.

 

16.                               DEFINITIONS.

 

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

 

(a)                                 “423 Component” means the part of the Plan,
which excludes the Non-423 Component, pursuant to which Purchase Rights that
satisfy the requirements for an Employee Stock Purchase Plan may be granted to
Eligible Employees.

 

(b)                                 “Applicable Law” means shall mean any
applicable securities, federal, state, foreign, material local or municipal or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, listing rule, regulation, judicial
decision, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Body (or under the authority of the NASDAQ Stock Market or the
Financial Industry Regulatory Authority).

 

9

--------------------------------------------------------------------------------



 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Capitalization Adjustment” means any change
that is made in, or other events that occur with respect to, the Common Stock
subject to the Plan or subject to any Purchase Right after the date the Plan is
adopted by the Board without the receipt of consideration by the Company through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other similar equity restructuring
transaction, as that term is used in Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor thereto). 
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.

 

(e)                                  “Code” means the U.S. Internal Revenue Code
of 1986, as amended, including any applicable regulations and guidance
thereunder.

 

(f)                                   “Committee” means a committee of one or
more members of the Board to whom authority has been delegated by the Board in
accordance with Section 2(c).

 

(g)                                 “Common Stock” means the common stock of the
Company.

 

(h)                                 “Company” means Millendo Therapeutics, Inc.,
a Delaware corporation.

 

(i)                                    “Contributions” means the payroll
deductions and other additional payments specifically provided for in the
Offering that a Participant contributes to fund the exercise of a Purchase
Right. A Participant may make additional payments into his or her account if
specifically provided for in the Offering, and then only if the Participant has
not already had the maximum permitted amount withheld during the Offering
through payroll deductions.

 

(j)                                    “Corporate Transaction” means the
consummation, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its subsidiaries;

 

(ii)                                a sale or other disposition of more than 50%
of the outstanding securities of the Company;

 

(iii)                            a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)                             a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(k)                                 “Director” means a member of the Board.

 

(l)                                    “Effective Date” means the date of the
annual meeting of stockholders of the Company held in 2019, provided that this
Plan is approved by the Company’s stockholders at such meeting.

 

10

--------------------------------------------------------------------------------



 

(m)                             “Eligible Employee” means an Employee who meets
the requirements set forth in the document(s) governing the Offering for
eligibility to participate in the Offering, provided that such Employee also
meets the requirements for eligibility to participate set forth in the Plan.

 

(n)                                 “Employee” means any person, including an
Officer or Director, who is “employed” for purposes of Section 423(b)(4) of the
Code by the Company or a Related Corporation.  However, service solely as a
Director, or payment of a fee for such services, will not cause a Director to be
considered an “Employee” for purposes of the Plan.

 

(o)                                 “Employee Stock Purchase Plan” means a plan
that grants Purchase Rights intended to be options issued under an “employee
stock purchase plan,” as that term is defined in Section 423(b) of the Code.

 

(p)                                 “Exchange Act” means the U.S. Securities
Exchange Act of 1934, as amended and the rules and regulations promulgated
thereunder.

 

(q)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock will be, unless otherwise determined by the
Board, the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in such source as the
Board deems reliable.  Unless otherwise provided by the Board, if there is no
closing sales price for the Common Stock on the date of determination, then the
Fair Market Value will be the closing sales price on the last preceding date for
which such quotation exists.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value will be determined by the Board in good
faith in compliance with Applicable Laws and in a manner that complies with
Sections 409A of the Code.

 

(r)                                  “Governmental Body” means any: (a) nation,
state, commonwealth, province, territory, county, municipality, district or
other jurisdiction of any nature; (b) federal, state, local, municipal, foreign
or other government; (c) governmental or regulatory body, or quasi-governmental
body of any nature (including any governmental division, department,
administrative agency or bureau, commission, authority, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal, and for the avoidance of doubt, any Tax
authority) or other body exercising similar powers or authority; or
(d) self-regulatory organization (including the NASDAQ Stock Market and the
Financial Industry Regulatory Authority).

 

(s)                                   “Non-423 Component” means the part of the
Plan, which excludes the 423 Component, pursuant to which Purchase Rights that
are not intended to satisfy the requirements for an Employee Stock Purchase Plan
may be granted to Eligible Employees.

 

(t)                                    “Offering” means the grant to Eligible
Employees of Purchase Rights, with the exercise of those Purchase Rights
automatically occurring at the end of one or more Purchase Periods. The terms
and conditions of an Offering will generally be set forth in the “Offering
Document” approved by the Board for that Offering.

 

(u)                                 “Offering Date” means a date selected by the
Board for an Offering to commence.

 

11

--------------------------------------------------------------------------------



 

(v)                                 “Officer” means a person who is an officer
of the Company or a Related Corporation within the meaning of Section 16 of the
Exchange Act.

 

(w)                               “Participant” means an Eligible Employee who
holds an outstanding Purchase Right.

 

(x)                                 “Plan” means this Millendo
Therapeutics, Inc. 2019 Employee Stock Purchase Plan, as amended from time to
time, including both the 423 Component and the Non-423 Component.

 

(y)                                 “Purchase Date” means one or more dates
during an Offering selected by the Board on which Purchase Rights will be
exercised and on which purchases of shares of Common Stock will be carried out
in accordance with such Offering.

 

(z)                                  “Purchase Period” means a period of time
specified within an Offering, generally beginning on the Offering Date or on the
first Trading Day following a Purchase Date, and ending on a Purchase Date.  An
Offering may consist of one or more Purchase Periods.

 

(aa)                          “Purchase Right” means an option to purchase
shares of Common Stock granted pursuant to the Plan.

 

(bb)                          “Related Corporation” means any “parent
corporation” or “subsidiary corporation” of the Company whether now or
subsequently established, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

 

(cc)                            “Securities Act” means the U.S. Securities Act
of 1933, as amended.

 

(dd)                          “Subsidiary” means, with respect to the Company,
(i) any corporation of which more than fifty percent (50%) of the outstanding
capital stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether, at the time, stock of
any other class or classes of such corporation will have or might have voting
power by reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).  For purposes of the foregoing
clause (i), the Company will be deemed to “Own” or have “Owned” such securities
if the Company, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares voting power, which
includes the power to vote or to direct the voting, with respect to such
securities.

 

(ee)                            “Tax-Related Items” means ny income tax, social
insurance, payroll tax, fringe benefit tax, payment on account or other
tax-related items arising out of or in relation to a Participant’s participation
in the Plan, including, but not limited to, the exercise of a Purchase Right and
the receipt of shares of Common Stock or the sale or other disposition of shares
of Common Stock acquired under the Plan.

 

(ff)                              “Trading Day” means any day on which the
exchange(s) or market(s) on which shares of Common Stock are listed, including
but not limited to the NYSE, Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market or any successors thereto, is open for
trading.

 

12

--------------------------------------------------------------------------------